[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The defendants, Rex Malson and Call Center Consulting, Inc., move to dismiss the complaint on the ground that the court lacks personal jurisdiction over the defendants. The defendants, residents of Ohio, assert that the complaint is devoid of any allegations that would confer personal jurisdiction over them under General Statutes § 52-59b.
Attached to the plaintiffs complaint is a copy of an agreement between the plaintiff and the defendants. The agreement, the validity of which is undisputed by the defendants, contains a forum selection clause that states: "[a]ny dispute or cause of action that arises or is related to this Agreement shall be brought in any court of competent jurisdiction located in Fairfield County, Connecticut." Thus, this court will give effect to the forum selection clause, thereby conferring personal jurisdiction over the defendants. United States Trust Co. v. Bohart,197 Conn. 34, 42, 495 A.2d 1034 (1985) ("[a]bsent a showing of fraud or overreaching, such forum clauses will be enforced by the courts.").
Accordingly, the defendants' motions to dismiss
Hiller, J.